Case 1:20-cv-00509-JJM-PAS Document 1-4 Filed 12/07/20 Page 1 of 1 PageID #: 21


  From:          Anne Armstrong
  To:            RID_ECF_INTAKE
  Subject:       E-Signed documents
  Date:          Saturday, December 5, 2020 10:22:27 AM
  Attachments:   greenSIGNED MOTION.pdf
                 greenSIGNED COMPLAINT.pdf
                 greenSIGNED AFFIDAVIT.pdf


  CAUTION - EXTERNAL:

 Here are the documents SIGNED electronically (/s Anne Armstrong /s) and dated and I am
 Mailing by US Postal Service a check for $402.00 to cover the filing costs.

 Cover sheet, summons, etc to follow in separate email. Thank you for all you do and
 God Bless America.

 Rev. Dr. Anne Armstrong
 401 304 6543
 --
 I have a vision for our state where common sense, compassion, and cooperation can re-create
 Rhode Island into a place where everyone can live in abundance.
  CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution
  when opening attachments or clicking on links.
